Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Notice of Allowance is in response to the Applicant’s response filed 07 June 2022.
Regarding Applicant’s timely filed declaration, Examiner has fully considered the two affidavits filed under 37 CFR 1.132 filed June 7, 2022.
Regarding the Affidavit of Derek Long, Examiner has fully considered each and every assertion. The affidavit under 37 CFR 1.132  filed 06/07/2022 is sufficient to overcome the rejection of claims 50-60 based upon 35 USC 112(a). Examiner has deemed the assertions of sections 4-6 persuasive. In particular, Examiner has been persuaded that the instant specification discloses the limitation of “generating an operational file that comprises operational data for sequential durative actions, wherein the operational data comprise conditions that comprise sensor-based authorization conditions, sensor-based confirmation conditions and sensor-based timeout conditions.” Examiner has been persuaded that a person having ordinary skill in the art at the time of effective filing of the claimed invention would recognize that the instant specification, whether expressly, implicitly, or inherently, discloses the limitation in at least Inventor cited paragraphs [0002, 0098, 0140-0141, 0145, 0147] of the instant specification. Regarding sections 7-10, Examiner has fully considered Inventor’s assertions in view of Quintero. Examiner holds that the evidence, when considered in combination with the present claim amendments, is sufficient to overcome the prima facie case of obviousness. Examiner appreciates the time and effort provided in the assertions in view of Quintero, which bolsters Applicant’s assertions; however, the amendments to the claims have overcome the 35 USC 103 rejection.
Regarding the Affidavit of Clinton Chapman, Examiner has fully considered each and every assertion. Examiner holds that the evidence, when considered in combination with the present claim amendments, is sufficient to overcome the prima facie case of obviousness. Examiner appreciates the time and effort provided in the assertions in view of Chapman, which bolsters Applicant’s assertions; however, the amendments to the claims have overcome the 35 USC 103 rejection. 
Regarding the 35 USC 112(a) rejection, Examiner has fully considered Applicant’s arguments and assertions. As can be seen above with respect to the Affidavit of Inventor Derek Long, Examiner has deemed the arguments persuasive. In particular, Examiner has been persuaded that a person having ordinary skill in the art at the time of effective filing of the claimed invention would recognize that the instant specification, whether expressly, implicitly, or inherently, discloses the argued limitation in at least Inventor cited paragraphs [0002, 0098, 0140-0141, 0145, 0147] of the instant specification. Accordingly, the 35 USC 112(a) rejection has been withdrawn.
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and assertions. The combination of the affidavits and amendments, when considered in view of the available field of prior art, have rendered the claims not obvious or anticipated. A notice of allowance is issued herein. Accordingly, the 35 USC 103 rejection has been withdrawn.

Allowable Subject Matter
Claims 50-60 are allowed.
The prior art of the record does not teach the combination of claim elements of independent claims 50, 55, and 60. The combination of claim limitations, such as executing a hybrid planner using a deterministic model in PDDL to generate a plan for rigsite operations for an oil and gas well performed using rigsite equipment that integrates the operational data to make the plan non-deterministic, the deterministic model specifying deterministic behavior without uncertainty, each of the sequential durative actions associated with a corresponding event having an expected detectable physical effect as a prerequisite, subject to one or more conditions, increasing flexibility of the plan by reducing demand for re-planning by implementing a condition of the operational file, and generating a revised plan using the physical state as an initial physical state of the revised, when considered in view of the available field of prior art, are deemed not obvious. The closest prior art of the record discloses: Chapman et al. (US 20130231787 A1) discloses generating an operational file comprising durative action, sensor-based conditions, executing a planner using a deterministic model to generate a plan using rigsite equipment for oil & gas processes that integrates data to make the plan non-deterministic, sequential durative actions, acquiring sensor data, increasing flexibility by reducing demand for re-planning, and determining that one of the conditions of the operational file is not met based on the sensor data. However, Chapman fails to explicitly disclose executing a hybrid planner using a deterministic model in a Planning Domain Definition Language (PDDL) to generate a plan for rigsite operations performed using rigsite equipment that integrates the operational data of the operational file to make the plan non-deterministic, and responsive to the determining that one of the conditions of the operational file is not met, determining a physical state using at least the sensor data and issuing an instruction for executing the hybrid planner to generate a revised plan using the physical state as an initial physical state of the revised plan. Quintero et al. (Control of Autonomous Mobile Robots with Automated Planning, 2011) discloses executing a hybrid planner using a deterministic model in a Planning Domain Definition Language (PDDL) to generate a plan for operations performed using equipment that integrates the operational data of the operational file to make the plan non-deterministic. However, Quintero does not explicitly disclose the rigsite equipment is utilized for oil and/or gas operations, nor does the reference disclose increasing flexibility by reducing demand for re-planning by implementing a condition of the operational file until the sensor indicates the occurrence of the expected physical detect of one of the sequential actions, determining that the one of the conditions of the operational file is not met, and subsequently determining physical state using at least the sensor data and issuing an instruction for executing the hybrid planner to generate a revised plan using the physical state as an initial state of the revised plan. Nunes (DYNAMIC PROCESS ADAPTATION: PLANNING IN A CONTEXT-AWARE APPROACH, August 2014) discloses a planner using a deterministic model in a Planning Domain Definition Language (PDDL) to generate a plan for rigsite operations for an oil and gas well performed using rigsite equipment, as well as sequential actions and re-planning the path of the process in order to keep alignment with desired goals. However, Nunes does not explicitly disclose integrating the operational data of the operational file to make the plan non-deterministic. Furthermore, Nunes explicitly states that future research into PDDL planners should represent greater, more realistic details including treating processes as partially observable in non-deterministic and non-finite domains. Therefore, the deterministic PDDL planner of Nunes could not be incorporated into the Chapman reference in order to teach a PDDL planner that integrates operational data to make the plan non-deterministic. Xue et al. (US 20160290118 A1) discloses generating a plan for rigsite operations for an oil and gas well performed using rigsite equipment, wherein the model is a deterministic model. However, Xue fails to explicitly disclose executing a hybrid planner using a deterministic model in a Planning Domain Definition Language (PDDL) to generate a plan for rigsite operations performed using rigsite equipment that integrates the operational data of the operational file to make the plan non-deterministic, and responsive to the determining that one of the conditions of the operational file is not met, determining a physical state using at least the sensor data and issuing an instruction for executing the hybrid planner to generate a revised plan using the physical state as an initial physical state of the revised plan.
Therefore, claims 50-60 are allowed because the claims are deemed to be not obvious or anticipated by the available field of prior art. 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Budiman et al. (US 20110172976 A1) discloses robust well trajectory planning including deterministic well path optimization with an objective to minimize the length of the well path
Matichuk (US 20050027495 A1) discloses modeling a rocket launch using PDDL, as well as deterministic and non-deterministic behavior 
Sayyarrodsari et al. (US 20140128996 A1) discloses modeling a plant or enterprise with hybrid models, wherein the solution to the model is provided in a non-deterministic manner
Goel et al. (US 20100332442 A1) discloses a stochastic program-based decision support tool for reservoir development planning including deterministic and non-deterministic components

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683